Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagiwara (US 2015/0214629).
With regard to claim 1 Hagiwara discloses in Figure 2 an antenna apparatus that comprises a dielectric substrate (2), the apparatus comprises a first antenna element (3a), a second antenna element (3b),a third antenna element (3c), each is arranged in a predetermined area (see Fig. 5) on the dielectric substrate and receives radio wave at three frequency bands (f1, f2, f3) respectively (see para 53), it is clear that the sum of a predetermined (see Figure 2 is smaller than the sum of the rectangular the three rectangular areas. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 2-3, 7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara (US 2015/0214629).
Hagiwara discloses essential features of the claimed invention except; 
With regard to claim 2 the first frequency band is a frequency band of AM (Amplitude Modulation) broadcast, the second frequency band is a frequency band of FM (Frequency Modulation) broadcast, and the third frequency band is a frequency band of DAB (Digital Audio Broadcasting) broadcast or DTV (Digital Television) broadcast;
Hagiwara discloses three different frequencies so it would have been obvious to one having ordinary skill in the art to implement different frequencies ranges based on the system the antenna has to be used.
With regard to claim 3 the second antenna element has a meandering shape;

It is well known in the art to modify or set or change the shape of the antenna based on the environment the antenna has to be used.
With regard to claim 11, the dielectric substrate is plate-shaped; 
With regard to claim 12, the dielectric substrate is flat;
With regard to claim 13, the dielectric substrate is curved. 
It would have been obvious to one having ordinary skill in the art to modify the substrate based on the size, dimension and/or structure of the antenna. 
Allowable Subject Matter
9.	Claims 4-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morrison (US 10,833410) discloses rectangular antenna with different sizes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845